Citation Nr: 1705056	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) prior to November 18, 2012.

2. The propriety of reducing a prostate cancer rating from 100 percent to 20 percent disabling, to include a rating in excess of 20 percent for voiding dysfunction from November 1, 2011 to present.

3. Entitlement to a rating in excess of 10 percent for chronic otitis.

4. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a compensable rating for bilateral hearing loss.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

7. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU) from November 1, 2011, to November 18, 2012.


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2011, March 2013, and July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. In May 2016, prior to a decision in the appeal, the Veteran, through his attorney, notified VA in writing that he wished to withdraw his appeal of Issues 1-6 on the title page.  

2. The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation from November 1, 2011, to November 18, 2012.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran are met for Issues 1-6 on the title page; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2. The criteria for entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board decides the appeal.  38 C.F.R. § 20.202.

VA developed Issues 1-6 on the title page for appellate consideration.  In March 2016, the Veteran, through counsel, withdrew his appeal of these issues in writing.  Therefore, these issues are withdrawn, and the Board does not have jurisdiction to consider an appeal.

TDIU

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran contends that he was unable to secure or follow substantially gainful employment due to his service-connected disabilities from November 1, 2011, to November 18, 2012.  Prior to November 1, 2011, VA rated the Veteran as 100 percent disabled because of his service-connected prostate cancer.  From November 18, 2012 to present, VA has rated the Veteran as 100 percent disabled because of his service-connected CAD.  Thus, the Veteran is seeking TDIU for the period between these two 100-percent evaluations.

VA has rated the Veteran's PTSD as 50 percent disabling since August 31, 2011, with the combined rating of his disabilities being 70 percent for November 1, 2011, to November 18, 2012.  Therefore, pursuant to 38 C.F.R. § 4.16(a), the schedular percentage criteria for a TDIU are met. 

Thus, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The evidence regarding employability consists of an October 2011 statement from the Veteran's cardiologist; an April 2013 general compensation examination; and a May 2016 statement from the Veteran's attorney.  

The October 2011 statement noted the cardiologist instructed the Veteran "to avoid stressful situations and to avoid any strenuous activities."  The cardiologist stated the Veteran "had to quit his position as Park Commissioner in the Town of Ayer, and has left his full-time job in sales" because of his heart disability.

Additionally, two VA examiners opined in April 2013 that the Veteran was capable of sedentary labor.  Critically, however, neither examiner considered the combined effects of all of the Veteran's service-connected disabilities in their opinions.  Indeed, one expressly excluded the Veteran's PTSD from his opinion, while the other only considered the effect of the Veteran's PTSD.  

Finally, the Veteran's attorney noted that the RO - in a March 2015 Statement of the Case - denied a TDIU for the period sought because the Veteran erred when reporting the basis of his Social Security Administration (SSA) disability to a VA examiner.  Indeed, the Veteran's attorney proffered evidence that he assisted the Veteran with his SSA disability application, which SSA granted effective December 30, 2009.  SSA based its grant on six conditions, five of which are service connected.  

Based on the foregoing evidence, the Board is satisfied that, at a minimum, equipoise has been reached regarding the question of the Veteran's employability for the period sought.  Therefore, the Board, applying the benefit of the doubt rule, grants a TDIU.  


ORDER

The appeal for entitlement to a rating in excess of 10 percent for coronary artery disease prior to November 18, 2012, is dismissed.

The appeal for the propriety of reducing a prostate cancer rating from 100 percent to 20 percent disabling, to include a rating in excess of 20 percent for voiding dysfunction is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for chronic otitis is dismissed.

The appeal for entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is dismissed.

The appeal for entitlement to a compensable rating for bilateral hearing loss is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder is dismissed.

A TDIU is granted from November 1, 2011, to November 18, 2012.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


